Case 2:17-cv-07639-SJO-KS Document 669-4 Filed 02/09/20 Page 1 of 3 Page ID
                                #:32648




                   EXHIBIT 9
        FILED PUBLICLY PURSUANT TO
        COURT ORDER DATED JANUARY
             30, 2020 (ECF NO. 665)
Case 2:17-cv-07639-SJO-KS Document 669-4 Filed 02/09/20 Page 2 of 3 Page ID
                                #:32649




                                                       3ODLQWLIIV 7ULDO([KLELW
                                                                    
                                                      

                                                      
                                                          PX0028    
                                                                    
                                 PX0028.1
                                                      &DVH1RFY6-2.6
Case 2:17-cv-07639-SJO-KS Document 669-4 Filed 02/09/20 Page 3 of 3 Page ID
                                #:32650




                                 PX0028.2
